 

Case 7:19-cv-02878-NSR Document 46 Filed 01/07/21 Page 1 of 10

ocket in case # | i 46
A j defer uw vs

| | ; p Date //#/20e21
QA) JAN 7 20z1 | Saas? | a

[_

NELSON S. ROMAN

 
   
  

 

 

bn ceetneateenrenre

U.S. DISTRICT JUDGE Sherrance Henderson
wee ENR eee 385 Highland Avenue
Newark, NJ 07104
December 22, 2020

Hon. Nelson S. Roman
Judge’s Chambers

300 Quarropas Street
White Plains, NY 10601

RE: Henderson v. Golden Corral Systems, Inc. et al
1:19-cv-02878 | SDNY

Dear Judge Roman,
J am the pro se Plaintiff in the above-captioned matter.

As the record before the Court reflects, the United States Marshall’s Service was directed
to effect service upon Defendant Niral A. Patel. To date, the Marshall’s service has been unable
to effect service as the are unable locate Mr. Patel.

I am diligently seeking Mr. Patel’s home address for service of process. While my
_ financial resources are significantly limited, I will retain a private investigator and/or skip tracing
- service if ultimately required.

Based upon the forgoing, and in according with Rule 4(m) of the Federal Rules of Civil
Procedure, the undersigned respectfully requests an additional extension of time to serve
Defendant Niral A. Patel.

 

 

eran Henderson

ce:. Selina Miriam Ellis, Esq.
George J. Calcagnini, Esq. USDC SDNY
Denise Plunkett, Esq. DOCUMENT

ELECTRONICALLY FILED
DOC #:
DATE FILED: |/4/ 7072/

 

 
 

Case 7:19-cv-02878-NSR Document 46 Filed 01/07/21 Page 2 of 10

Sherrance Henderson

385 Highland Avenue

Newark, NJ 07104
sherrancehenderson@gmail.com
(email not for service of process)
December 16, 2020

Selina Miriam Ellis, Esq.

Three Gateway Center

100 Mulberry Street

Ste 15th Floor

Newark, NJ 07102

Via US Mail and Email: sellis@walsh.law

George J. Calcagnini, Esq.

376 Route 202

Somers, NY 10589

Via US Mail and Email: gcaleagnin@aol.com

Denise Plunkett, Esq.

1675 Broadway, 19th Floor

New York, NY 10019

Via US Mail and Email: plunkettd@ballardspahr.com

RE: Henderson v. Golden Corral Systems, Inc. et al
1:19-cv-02878 | SDNY
Plaintiff's Response/Opposition

Dear Sir/Madam,

Pursuant to the Orders of Hon. Nelson S. Roman, enclosed herein please find Plaintiff's
responses to Defendants’ pending motions to dismiss. Courtesy copies of the enclosed will also

be provided by email.

    

Sincerely, .

Enc.
 

Case 7:19-cv-02878-NSR Document 46 Filed 01/07/21 Page 3 of 10

HONORABLE NELSON S. ROMAN

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHERRANCE HENDERSON,
Plaintiff,

VS,

GOLDEN CORRAL FRANCHISING
SYSTEMS, INC, TD BANK, SMALL
BUSINESS ADMINISTRATION, LANCE
TRENARY, JOHN CRAIG, NITRAL PETAL,
ANTHONY SEGRETITI AND JANE AND
JOHN DOE, et al.

Defendants

 

 

Civil Action No. 19-CV-2878

AFFIDAVIT OF SHERRANCE
HENDERSON IN SUPPORT OF
DEFENDANT TD BANK’S, LANCE
TRENARY’S AND ANTHONY
SEGRETITI’S MOTION TO DISMISS
AND IN OPPOSITON TO DEFENDANT
GOLDEN CORRAL FRANCHISING
SYSTEM, INC.’S MOTION TO DISMISS
PLAINTIFE’S COMPLAINT.

I, Sherrance Henderson, being of lawful age and being first duly sworn, deposes and states

the following:

1. I make this affidavit upon personal knowledge. I am an adult competent to make this

affidavit.

2. Iam the pro se Plaintiff in this matter. [am not an attorney and have no formal legal

training. | am, however, fully familiar with the facts and circumstances set forth herein.

Plaintiff's Affidavit in Opposition to
Defendant Golden Corral Franchising System, Inc.’s Motion to Dismiss

Page i of 7
 

 

Case 7:19-cv-02878-NSR Document 46 Filed 01/07/21 Page 4 of 10

Complaint.

I make this affidavit in response to Defendant TD Bank’s, Lance Trenary’s and
Anthony Segreti’s' Motion to Dismiss. It is respectfully requested that the Court
dismiss all claims against TD Bank, Lance Trenary and Anthony Segreti without

prejudice.

I also make this affidavit in response to Defendant Golden Corral Franchising System,
Inc’s Motion to Dismiss Plaintiffs Complaint. It is respectfully requested that the
Court dismiss Plaintiff's First, Second and Fifth Causes of Action against Golden

Corral Franchising System, Inc. without prejudice.

It is further submitted that Golden Corral Franchising System, Inc’s Motion to Dismiss
the Third (Breach of Contract) and Fourth (U.S.C. 1981 and 1985) Causes of Action

within Plaintiff's Complaint should be denied,

Legal Standard

When deciding a motion to dismiss, the Court takes the facts as alleged in the complaint

to be true and must draw all reasonable inferences from those facts in favor of the
Plaintiff. See McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir. 2007);
Ortiz v. Cornetta, 867 F.2d 146, 149 (2d Cir.1989). A court must not dismiss a

complaint “unless it appears beyond doubt that the plaintiff can prove no set of facts

 

' Defendant Segreti’s name was misspelled as “Segretiti” within the caption of the underlying

Plaintifi’s Affidavit in Opposition to
Defendant Golden Corral Franchising System, Inc.’s Motion to Dismiss
Page 2 of 7

 

 
 

Case 7:19-cv-02878-NSR Document 46 Filed 01/07/21 Page 5 of 10

in support of [its] claim which would entitle [the plaintiff] to relief.” Conley v. Gibson,

355 U.S. 41, 4546 (1957) (citations omitted) (emphasis added).

. The Court's function on a motion to dismiss is “not to weigh the evidence that might

be presented at a trial but merely to determine whether the complaint itself is legally
sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir. 1985). The Court should
not dismiss the complaint if the plaintiff has stated “enough facts to state a claim to
relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007). “A claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
Point [.

Defendant’s papers fail to establish, beyond doubt, that the Plaintiff can prove
no set of facts in support of a claim which would entitle Plaintiff to relief.

. As set forth within Plaintiff's Amended Complaint, in or about March of 2013,

Defendant Golden Corral Systems, Inc. provided Plaintiff with a written Franchise

Disclosure Document (“FDD”).

_ Also as set forth within Plaintiff's Amended Complaint, within the FDD, and within

other written and oral communications with Plaintiff, Defendant Golden Corral
Systems, Inc. made verbal and written representations and warranties regarding
training, personnel services and other support to be provided by Defendant Golden

Corral Systems, Inc.

Plaintiff's Affidavit in Opposition to
Defendant Golden Corral Franchising System, Inc.’s Motion to Dismiss
Page 3 of 7
 

Case 7:19-cv-02878-NSR Document 46 Filed 01/07/21 Page 6 of 10

10.

11.

12.

13.

14.

As set forth within Defendant Golden Corral Systems, Inc.’s papers, Plaintiff did assign
her rights in connection with her Golden Corral Franchise to her holding company,

Cornucopia Queen, Inc., or about J uly 31, 2015.

Following the July 31, 2015 assignment, Defendant Golden Corral Systems, inc.
continued to make verbal and written re presentations a nd warranties t o Plaintiff
regarding training, personnel services and other support to be provided by Defendant

Golden Corral Systems, Inc.

Defendant Golden Corral Systems, Inc. made these representations and warranties
directly to Plaintiff with full knowledge that Plaintiff would act in reliance upon the

representations and warranties.

As set forth within Plaintiffs papers, in reliance upon the afore-referenced
representations and warranties of Defendant Golden Corral Systems, Inc., Plaintiff
personally guaranteed a loan in excess of $3,600,000.00 to Assignee Cornucopia

Queen, Inc. on or about December 22, 2015.

As also set forth within Plaintiffs papers, in reliance upon the afore-referenced
representations and warranties of Defendant Golden Corral Systems, Inc, Plaintiff
personally invested sums in excess of One Million Dollars in Assignee Cornucopia

Queen, Inc.

Plaintiff’s Affidavit in Opposition to
Defendant Golden Corral Franchising System, inc.’s Motion to Dismiss
Page 4o0f7
 

Case 7:19-cv-02878-NSR Document 46 Filed 01/07/21 Page 7 of 10

15.

16.

17.

By and through her Amended Complaint, Plaintiff alleges facts which, if true, would
demonstrate that Defendant Golden Corral Systems, Inc, failed to provide the training
that it stated it would do in the franchise agreement, failed to provide support and/or
continuing assistance as to the franchise, failed to provide the services, assistance
and/or products promised in the FDD, terminated the Franchise Agreement without

good cause and failed to act in good faith with its dealings with franchisee.

Plaintiff's papers allege facts which support plausible causes of action including
detrimental reliance, fraud, fraud in the inducement and breach of contract as well as

damages proximately caused by same.

Also by and through her Amended Complaint, Plaintiff alleges facts which, if true,
would demonstrate that Defendant Golden Corral Systems, Inc. acted in violation of 42
U.S.C. 1981(c) by discriminating against Plaintiff on account of her race and gender
and by disparately treating her compared to white and male franchise owners.
Plaintiff's Amended Complaint also alleges facts which, if true, would demonstrate
that Defendant Golden Corral Systems, Inc. discriminated against non-party

Cornucopia Queen, Inc., in violation of 42 U.S.C. 1981(c), to the detriment of Plaintiff.

Plaintiff's Affidavit in Opposition to
Defendant Golden Corral Franchising System, Inc.’s Motion to Dismiss
Page 5 of 7
 

Case 7:19-cv-02878-NSR Document 46 Filed 01/07/21 Page 8 of 10

Point I.
In the event that the Court finds Plaintiff's Complaint to be legally insufficient due to
a defect in her pleadings, it is respectfully requested that the Court grant Plaintiff
leave to amend.
18. Rule 15(a)(2) of the Federal Rules of Civil Procedure applies to amending pleadings
once the time to do so as a matter of right has expired. It states, in pertinent part, that
“a party may amend its pleading only with the opposing party's written consent or the
court's leave. The court should freely give leave when justice so requires. FED. R.
CIV, P. 15(a)(2). Courts have construed this rule liberally and have said that “the ...
purpose of Rule 15 is to allow a party to correct an error that might otherwise prevent

the court from hearing the merits of the claim.” See Monahan v. New York City Dep't

of Corr., 214 F.3d 275, 283 (2d Cir. 2000).

19. In the Second Circuit, “i]t is the usual practice upon granting a motion to dismiss
to allow leave to replead.” Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 48
(2d Cir. 1991). A court should deny leave to amend only “in instances of futility, undue
delay, bad faith or dilatory motive, repeated failure to cure deficiencies by amendments
previously allowed, or undue prejudice to the non-moving party.” Burch v. Pioneer

Credit Recovery, Inc., 551 F.3d 122, 126 (2d Cir. 2008) (citations omitted).

20. Within the instant matter, it is respectfully submitted that justice would so require
leave to amend any pleading defect, including improperly characterized claims, within

Plaintiffs Complaint.

Plaintiff's Affidavit in Opposition to
Defendant Golden Corral Franchising System, Inc.’s Motion to Dismiss
Page 6 of 7
 

Case 7:19-cv-02878-NSR Document 46 Filed 01/07/21 Page 9 of 10

Wherefore, based upon the foregoing, the undersigned respectfully requests that the Court

grant the relief set forth herein.

 

Sherrance Henderson

Pro Se Plaintiff

Sworn to before me this day of , 20

 

Notary Public

Plaintiff's Affidavit in Opposition to
Defendant Golden Corral Franchising System, Inc.’s Motion to Dismiss
Page 7 of 7
 

ee L E et e ee me

         

 

 

    
 

    

 

U.S.
Sal ectatachaneetentr et /0 OHAHAD ma mei Ba :
: Ben KeeI RR CCE Ree AE es eteb arte a

RE Role renee eke eG AER een Eb) ACE 10604

a
nN

iB gy

 

 

77 oe aba A Cone

  

 

SNSR Documel ic

©

   

x

i

Sh
>
2 |
o
1
NM
o
n
©
O

  

 

 

 

 
